EXHIBIT 10.2

BACKSTOP COMMITMENT PURCHASE AGREEMENT

BACKSTOP COMMITMENT PURCHASE AGREEMENT (this “Agreement”), dated as of August
__, 2018, by and between Delcath Systems, Inc., a Delaware corporation (the
“Company”), and the purchasers identified on the signature pages hereto (each,
including its successors and permitted assigns, a “Purchaser,” or in the
aggregate with the Purchasers under the Agreements dated June 4, 2018 and
July 20, 2018, the “Purchasers”).

WHEREAS:

WHEREAS, pursuant to a rights offering (the “Rights Offering”), the Company
proposes to raise up to $50 million by distributing, at no charge, to holders of
the Company’s common stock, par value $0.01 per share (the “Common Stock”), on
the record date set by the Board of Directors of the Company (the “Board”) on or
about July 1, 2018, non-transferable rights (the “Rights”) to subscribe for and
purchase shares of the Company’s Common Stock;

WHEREAS, each Right will entitle the holder to subscribe for and purchase (the
“Basic Subscription Right”) one share of Common Stock at a price of $1.75 per
share (the “Subscription Price”), and each holder of Rights who exercises in
full its Basic Subscription Right will be entitled to subscribe for additional
shares of Common Stock, to the extent they are available, at the Subscription
Price (the “Over-Subscription Right”), during the subscription period reasonably
determined by the Board (the “Subscription Period”);

WHEREAS, the Company has extended the duration of the Rights Offering
Subscription Period for an additional 30 days (the “Rights Offering Extension
Period”) until an expiration date reasonably determined by the Board;

WHEREAS, the Company is offering to the Purchaser the opportunity to purchase
(the “Backstop Offering”), at the Purchase Price (as defined below) and subject
to the terms and conditions set forth in this Agreement, shares of Common Stock
that are not issued in the Rights Offering pursuant to the stockholders’
exercise of their Basic Subscription Rights and Over-Subscription Rights (the
“Unsubscribed Shares”); and

WHEREAS, the Purchasers are also parties to that certain Securities Purchase
Agreement among the Company and the Purchasers, of even date herewith (the
“Securities Purchase Agreement”);

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained and other good and valuable consideration, the Company and the
Purchaser agree as follows:

AGREEMENT:

1. CERTAIN DEFINITIONS.

For purposes of this Agreement, the following terms shall have the following
meanings:

 

1



--------------------------------------------------------------------------------

(a) “Available Amount” means each Purchaser’s pro rata amount as identified on
the signature pages of this Agreement of initially Thirty Million Dollars
(US$30,000,000) (and up to Fifty Million Dollars (US$50,000,000) if rights of
participation are exercised) in the aggregate, which amount shall be reduced by
the gross proceeds raised by the Company in the Rights Offering, and then
reduced by the Purchase Amount each time the Purchaser purchases shares of
Common Stock pursuant to Section 2 hereof.

(b) “Bankruptcy Law” means Title 11, U.S. Code, or any similar federal or state
law for the relief of debtors.

(c) “Beneficial Ownership Limitation” shall have the meaning set forth in
Section 2(e) hereof.

(d) “Business Day” means any day on which the Principal Market is open for
trading including any day on which the Principal Market is open for trading for
a period of time less than the customary time.

(e) “Change of Control” means:

(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (as defined below)), other than a trustee or other fiduciary
holding securities of the Company under an employee benefit plan of the Company,
becomes the “beneficial owner” (as defined in Rule 13d-3 promulgated under the
Exchange Act), directly or indirectly, of securities of the Company representing
50% or more of (A) the outstanding shares of common stock of the Company or
(B) the combined voting power of the Company’s then-outstanding securities;

(ii) the Company is party to a merger or consolidation, or series of related
transactions, which results in the voting securities of the Company outstanding
immediately prior thereto failing to continue to represent (either by remaining
outstanding or by being converted into voting securities of the surviving or
another entity) at least fifty (50%) percent of the combined voting power of the
voting securities of the Company or such surviving or other entity outstanding
immediately after such merger or consolidation;

(iii) the sale or disposition of all or substantially all of the Company’s
assets (or consummation of any transaction, or series of related transactions,
having similar effect);

(iv) the dissolution or liquidation of the Company; or

(v) any transaction or series of related transactions that has the substantial
effect of any one or more of the foregoing.

(f) Intentionally Omitted.

(g) “Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

 

2



--------------------------------------------------------------------------------

(h) “Confidential Information” means any information disclosed by either party
to the other party, either directly or indirectly, in writing, orally or by
inspection of tangible objects (including, without limitation, documents,
prototypes, samples, plant and equipment), which is designated as
“Confidential,” “Proprietary” or some similar designation. Information
communicated orally shall be considered Confidential Information if such
information is confirmed in writing as being Confidential Information within ten
(10) Business Days after the initial disclosure. Confidential Information may
also include information disclosed to a disclosing party by third parties.
Confidential Information shall not, however, include any information which
(i) was publicly known and made generally available in the public domain prior
to the time of disclosure by the disclosing party; (ii) becomes publicly known
and made generally available after disclosure by the disclosing party to the
receiving party through no action or inaction of the receiving party; (iii) is
already in the possession of the receiving party at the time of disclosure by
the disclosing party as shown by the receiving party’s files and records
immediately prior to the time of disclosure; (iv) is obtained by the receiving
party from a third party without a breach of such third party’s obligations of
confidentiality; (v) is independently developed by the receiving party without
use of or reference to the disclosing party’s Confidential Information, as shown
by documents and other competent evidence in the receiving party’s possession;
or (vi) is required by law to be disclosed by the receiving party, provided that
the receiving party gives the disclosing party prompt written notice of such
requirement prior to such disclosure and assistance in obtaining an order
protecting the information from public disclosure.

(i) “Custodian” means any receiver, trustee, assignee, liquidator or similar
official under any Bankruptcy Law.

(j) “Event of Default” shall have the meaning set forth in Section 11 hereof.

(k) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(l) “Purchaser Termination Event” means one of the following has occurred:
(i) an Event of Default, subject to the expiration of any cure period under
Section 12 hereof; (ii) a Material Adverse Effect; or (iii) a Change of Control
of the Company.

(m) “Material Adverse Effect” means any set of circumstances or events which
(i) is or could reasonably be expected to be material and adverse to the
business, properties, operations, condition (financial or otherwise) or results
of operations of the Company and its subsidiaries, taken as a whole, (ii) has or
could reasonably be expected to have a material adverse effect on the Company’s
ability to perform its obligations under this Agreement, or (iii) result in the
consolidated closing bid price of the Common Stock as reported on the OTCQB (the
“Stock Price”) on any day during the term of this Agreement being less than 50%
of the Stock Price on the Business Day immediately preceding the execution of
this Agreement.

(n) Maturity Date” means the date that is the number of Business Days from the
Commencement Date reasonably set by the Board.

 

3



--------------------------------------------------------------------------------

(o) “Person” means an individual or entity including but not limited to any
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization and a government or any department or
agency thereof.

(p) “Principal Market” means the OTCQB; provided, however, that in the event the
Company’s Common Stock is ever listed or traded on the Nasdaq Capital Market,
the Nasdaq Global Market, the Nasdaq Global Select Market, the New York Stock
Exchange, or the OTC Bulletin Board (it being understood that as used herein
“OTC Bulletin Board” shall also mean any successor or comparable market
quotation system or exchange to the OTC Bulletin Board such as the OTCQB
marketplace operated by the OTC Markets Group, Inc.), then the “Principal
Market” shall mean such other market or exchange on which the Company’s Common
Stock is then listed or traded.

(q) “Purchase Amount” means, with respect to any particular purchase made
hereunder, the number of Purchase Shares multiplied by the Purchase Price to be
purchased by the Purchaser pursuant to Section 2 hereof.

(r) “Purchase Date” means with respect to any particular purchase made
hereunder, the Business Day on which the Purchaser purchases the Purchase Shares
pursuant to Section 2 hereof.

(s) “Purchase Price” means the Subscription Price

(t) “Purchase Shares” shall have the meaning set forth in Section 2(b) hereof.

(u) Intentionally Omitted.

(v) “SEC” means the U.S. Securities and Exchange Commission.

(w) “SEC Documents” means all reports, schedules, forms, statements and other
documents filed by the Company under the Securities Act and the Exchange Act,
including pursuant to Section 13(a) or 15(d) thereof, for the year preceding the
date hereof, including the exhibits thereto and documents incorporated by
reference therein.

(x) “Securities Act” means the Securities Act of 1933, as amended.

(y) Intentionally Omitted.

(z) “Transfer Agent” means the transfer agent of the Company as set forth in
Section 13(f) hereof or such other entity which is then serving as the transfer
agent for the Company in respect of the Common Stock.

2. BACKSTOP PURCHASE COMMITMENT.

Subject to the terms and conditions set forth in this Agreement, each Purchaser
severally and not jointly hereby agrees, following the expiration of the Rights
Offering Extension Period, to purchase from the Company in the Backstop
Offering, all Purchase Shares, at the Purchase Price, up to a maximum purchase
equal to the Available Amount as follows:

 

4



--------------------------------------------------------------------------------

(a) Determination of Purchase Shares. Following the expiration of the Rights
Offering Extension Period, the Company will determine the number of Purchase
Shares, if any, and will notify the Purchaser in writing of (i) the number of
Unsubscribed Shares, and (ii) the number of shares to be purchased by the
Purchaser in the Backstop Offering (the “Purchase Shares”).

(b) Automatic Purchases. Within two (2) Business Days following the satisfaction
of the conditions (the “Commencement”) as set forth in Sections 7 and 8 below
(the date of satisfaction of such conditions, the “Commencement Date”), and each
successive fifteen (15) Business Day period commencing with the Commencement
Date during the term of this Agreement, the Purchaser shall purchase from the
Company in the Backstop Offering up to the number of Purchase Shares (as defined
below) equal to the lesser of (i) One Million Dollars ($1,000,000) worth of
Purchase Shares or (ii) 20% of the dollar trading volume of the Common Stock on
the Principal Market on the five (5) Business Days immediately preceding the
Purchase Date (each such purchase, a “Purchase” and such shares, “Purchase
Shares”) at the Purchase Price on the Purchase Date. The Purchase Amount may be
increased on a case-by-case basis as reasonably requested by the Company. With
respect to each such Purchase, the Company must deliver the Purchase Shares on
the Business Day following the Purchase Date.

(c) Payment for Purchase Shares. The Purchaser shall pay to the Company an
amount equal to the Purchase Amount with respect to such Purchase Shares as full
payment for such Purchase Shares, at each Purchaser’s option, in whole or in
part via offset of any then outstanding Notes owed to Purchaser by Company, or
by wire transfer of immediately available funds no later than four Business Days
after a Purchase. The Company shall cause to be issued to the Purchaser the
Purchase Shares in book-entry form delivered electronically via DWAC or DTC Fast
system registered in the name of the Purchaser or its nominee. The Company shall
not issue any fraction of a share of Common Stock upon any purchase. If the
issuance would result in the issuance of a fraction of a share of Common Stock,
the Company shall round such fraction of a share of Common Stock up or down to
the nearest whole share. All payments made under this Agreement shall be made in
lawful money of the United States of America or wire transfer of immediately
available funds to such account as the Company may from time to time designate
by written notice in accordance with the provisions of this Agreement. Whenever
any amount expressed to be due by the terms of this Agreement is due on any day
that is not a Business Day, the same shall instead be due on the next succeeding
day that is a Business Day.

(d) Compliance with Rules of Principal Market. The Company shall not issue any
Purchase Shares pursuant to this Agreement if such issuance would reasonably be
expected to result in a breach of the Company’s obligations under the rules and
regulations of the Principal Market. The provisions of this Section 2(d) shall
be implemented in a manner otherwise than in strict conformity with the terms
hereof only if necessary to ensure compliance with the rules and regulations of
the Principal Market.

(e) Beneficial Ownership Limitation. Notwithstanding anything to the contrary
contained in this Agreement, the Company shall not issue or sell, and the
Purchaser shall not purchase or acquire, any shares of Common Stock under this
Agreement which, when aggregated with all other shares of Common Stock then
beneficially owned by the Purchaser and its affiliates (as calculated pursuant
to Section 13(d) of the Exchange Act and Rule 13d-3

 

5



--------------------------------------------------------------------------------

promulgated thereunder), would result in the beneficial ownership by the
Purchaser and its affiliates of more than 4.99% (or, if this limitation is
waived by the Purchaser upon no less than 61 days’ prior notice to the Company,
9.99%) of the then issued and outstanding shares of Common Stock (the
“Beneficial Ownership Limitation”). Upon the written or oral request of the
Purchaser, the Company shall confirm orally or in writing to the Purchaser
within two (2) Business Days of such request the number of shares of Common
Stock then outstanding. The Purchaser and the Company shall each cooperate in
good faith in the determinations required hereby and the application hereof.

3. INVESTOR’S REPRESENTATIONS AND WARRANTIES.

The Purchaser represents and warrants to the Company that as of the date hereof
and as of the Commencement Date:

(a) Organization and Qualification. The Purchaser has been duly organized and is
validly existing as a corporation in good standing under the laws of its
jurisdiction of incorporation. The Purchaser is duly qualified to do business as
a foreign corporation in good standing in each jurisdiction in which it owns or
leases real property or in which the conduct of its business makes such
qualification necessary and in which the failure to so qualify would have or is
reasonably likely to result in a material adverse effect upon the business,
prospects, properties, operations, condition (financial or otherwise) or results
of operations of the Purchaser and its subsidiaries, taken as a whole, or in its
ability to perform its obligations under this Agreement.

(b) Authorization. The Purchaser has the power and authority to enter into this
Agreement. This Agreement has been duly authorized, executed and delivered by
the Purchaser, and constitutes a valid, legal and binding obligation of the
Purchaser, enforceable against the Purchaser in accordance with its terms,
except as rights to indemnity hereunder may be limited by federal or state
securities laws and except as such enforceability may be limited by bankruptcy,
insolvency, reorganization or similar laws affecting the rights of creditors
generally and subject to general principles of equity.

(c) Investment Purpose. The Purchaser is acquiring the Purchase Shares
(“Securities”) as principal for its own account (this representation and
warranty shall not limit the Purchaser’s right to sell the Securities at any
time pursuant to the registration statement described herein or otherwise in
compliance with applicable federal and state securities laws). The Purchaser is
acquiring the Securities hereunder in the ordinary course of its business.

(d) Information; Knowledge of Business; Financial Capacity. The Purchaser is
familiar with the business in which the Company is engaged. The Purchaser has
knowledge and experience in financial and business matters, is familiar with the
investments such as the Common Stock, is fully aware of the risks involved in
making an investment of this type, and is capable of evaluating the merits and
risks of this investment. The Purchaser acknowledges that, before executing this
Agreement, it had the opportunity to ask questions of and receive answers or
obtain additional information from a representative of the Company concerning
the financial and other affairs of the Company. The Purchaser is an “accredited
investor” within the meaning of Rule 501(a) of Regulation D promulgated under
the Securities Act and has adequate capital and means of providing for current
needs to sustain a complete loss of its investment in the Company.

 

6



--------------------------------------------------------------------------------

(e) Availability of Funds. The Purchaser has and will have available sufficient
funds to purchase the Purchase Shares as and when required hereunder.

(f) No Prior Short Selling. The Purchaser represents and warrants to the Company
that at no time prior to the date of this Agreement has any of the Purchaser,
its agents, representatives or affiliates engaged in or effected, in any manner
whatsoever, directly or indirectly, any (i) “short sale” (as such term is
defined in Section 242.200 of Regulation SHO of the Exchange Act) of the Common
Stock, (ii) any hedging transaction with respect to the Common Stock, or
(iii) any transaction or arrangement which establishes or has the effect of
establishing a net short position with respect to the Common Stock.

4. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to the Purchaser that except as set forth in
the SEC Documents and the Registration Statement (as hereinafter defined), or in
the Disclosure Schedules attached to the Securities Purchase Agreement and
incorporated herein by reference and made a part hereof, as of the date hereof
and as of the Commencement Date:

(a) Subsidiaries. All of the direct and indirect subsidiaries of the Company are
set forth in the SEC Documents (each a “Subsidiary” and collectively the
“Subsidiaries”). The Company owns, directly or indirectly, all of the capital
stock or other equity interests of each Subsidiary free and clear of any Liens,
and all the issued and outstanding shares of capital stock of each Subsidiary
are validly issued and are fully paid, non-assessable and free of preemptive and
similar rights to subscribe for or purchase securities.

(b) Organization and Qualification. Each of the Company and its Significant
Subsidiaries (which has the meaning set forth in Rule 1-02 of Regulation S-X)
has been duly organized and is validly existing as a corporation in good
standing under the laws of its jurisdiction of incorporation. Each of the
Company and its Significant Subsidiaries has the corporate power and authority
to own its properties and conduct its business as currently being carried on and
as described in the SEC Documents, and is duly qualified to do business as a
foreign corporation in good standing in each jurisdiction in which it owns or
leases real property or in which the conduct of its business makes such
qualification necessary and in which the failure to so qualify would have or is
reasonably likely to result in a Material Adverse Effect.

(c) Authorization. The Company has the power and authority to enter into this
Agreement and to authorize, issue and sell the Securities as contemplated by
this Agreement. This Agreement has been duly authorized, executed and delivered
by the Company, and constitutes a valid, legal and binding obligation of the
Company, enforceable against the Company in accordance with its terms, except as
rights to indemnity hereunder may be limited by federal or state securities laws
and except as such enforceability may be limited by bankruptcy, insolvency,
reorganization or similar laws affecting the rights of creditors generally and
subject to general principles of equity.

 

7



--------------------------------------------------------------------------------

(d) No Conflict. The execution, delivery and performance of this Agreement and
the consummation of the transactions herein contemplated will not (i) result in
a breach or violation of any of the terms and provisions of, or constitute a
default under, any law, rule or regulation to which the Company or any
Significant Subsidiary is subject, or by which any property or asset of the
Company or any Significant Subsidiary is bound or affected, (ii) conflict with,
result in any violation or breach of, or constitute a default (or an event that
with notice or lapse of time or both would become a default) under, or give to
others any right of termination, amendment, acceleration or cancellation (with
or without notice, lapse of time or both) of, any agreement, lease, credit
facility, debt, note, bond, mortgage, indenture or other instrument (the
“Contracts”) or obligation or other understanding to which the Company or any
Significant Subsidiary is a party of by which any property or asset of the
Company or any Significant Subsidiary is bound or affected, except to the extent
that such conflict, default, termination, amendment, acceleration or
cancellation right is not reasonably likely to result in a Material Adverse
Effect, or (iii) result in a breach or violation of any of the terms and
provisions of, or constitute a default under, the Company’s charter or by laws.

(e) No Organization Document Violation. Neither the Company nor any of its
Significant Subsidiaries is in violation, breach or default under its
certificate of incorporation, by-laws or other equivalent organizational or
governing documents, except where the violation, breach or default in the case
of a Significant Subsidiary of the Company is not reasonably likely to result in
a Material Adverse Effect.

(f) Consents. All consents, approvals, orders, authorizations and filings
required on the part of the Company and its subsidiaries in connection with the
execution, delivery or performance of this Agreement have been obtained or made,
other than such consents, approvals, orders and authorizations the failure of
which to make or obtain is not reasonably likely to result in a Material Adverse
Effect.

(g) No Delisting. The Common Stock is registered pursuant to Section 12(b) of
the Exchange Act and is included or approved for inclusion on the Principal
Market. There is no action pending by the Company or, to the Company’s
knowledge, the Principal Market, to delist the Common Stock from the Principal
Market, nor has the Company received any notification that the Principal Market
is contemplating terminating such listing. When issued, the Securities will be
listed on the Principal Market. The Company has not taken, directly or
indirectly, any action that is designed to or that has constituted or that would
reasonably be expected to cause or result in the stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
the Securities.

(h) Validity of Shares. All of the issued and outstanding shares of capital
stock of the Company are duly authorized and validly issued, fully paid and
nonassessable, and have been issued in compliance with all applicable securities
laws, and conform to the description thereof in the SEC Documents. Except for
the issuances of options or restricted stock or restricted stock units in the
ordinary course of business, since the respective dates as of which information
is provided in the SEC Documents, the Company has not entered into or granted
any convertible or exchangeable securities, options, warrants, agreements,
contracts or other rights in existence to purchase or acquire from the Company
any shares of the capital stock of the Company.

 

8



--------------------------------------------------------------------------------

(i) Capitalization. As of the date hereof, the capitalization of the Company
(excluding the issuance of Purchase Shares hereunder) is as set forth in the
Company’s Quarterly Report on Form 10-Q for the quarter ended March 31, 2018.
The Company has not issued any capital stock since its most recently filed
periodic report under the Exchange Act, other than pursuant to the exercise of
employee stock options under the Company’s stock option plans, and pursuant to
the conversion or exercise of Common Stock Equivalents outstanding as of the
date of the most recently filed periodic report under the Exchange Act. No
Person has any right of first refusal, preemptive right, right of participation,
or any similar right to participate in the transactions contemplated by the
Transaction Documents. Except as set forth in the SEC Documents, and except as a
result of the purchase and sale of the Securities, there are no outstanding
options, warrants, script rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities, rights or obligations
convertible into or exercisable or exchangeable for, or giving any Person any
right to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which the Company or any
Subsidiary is or may become bound to issue additional shares of Common Stock or
Common Stock Equivalents. The issuance and sale of the Securities will not
obligate the Company to issue shares of Common Stock or other securities to any
Person (other than the Purchaser) and will not result in a right of any holder
of Company securities to adjust the exercise, conversion, exchange or reset
price under any of such securities. All of the outstanding shares of capital
stock of the Company are validly issued, fully paid and nonassessable, have been
issued in compliance with all federal and state securities laws, and none of
such outstanding shares was issued in violation of any preemptive rights or
similar rights to subscribe for or purchase securities. No further approval or
authorization of any shareholder, the Board of Directors of the Company or
others is required for the issuance and sale of the Securities. There are no
shareholders agreements, voting agreements or other similar agreements with
respect to the Company’s capital stock to which the Company is a party or, to
the knowledge of the Company, between or among any of the Company’s
shareholders.

(j) Taxes. Each of the Company and its Significant Subsidiaries has filed all
returns (as hereinafter defined) required to be filed with taxing authorities
prior to the date hereof or has duly obtained extensions of time for the filing
thereof. Each of the Company and its Significant Subsidiaries has paid all taxes
(as hereinafter defined) shown as due on such returns that were filed and has
paid all taxes imposed on or assessed against the Company or such respective
Significant Subsidiary. The provisions for taxes payable, if any, shown on the
consolidated financial statements filed with or as part of the SEC Documents are
sufficient for all accrued and unpaid taxes, whether or not disputed, and for
all periods to and including the dates of such consolidated financial
statements. Except as disclosed in the SEC Documents (i) no issues have been
raised (and are currently pending) by any taxing authority in connection with
any of the returns or taxes asserted as due from the Company or its Significant
Subsidiaries, and (ii) no waivers of statutes of limitation with respect to the
returns or collection of taxes have been given by or requested from the Company
or its Significant Subsidiaries. The term “taxes” mean all federal, state,
local, foreign, and other net income, gross income, gross receipts, sales, use,
ad valorem, transfer, franchise, profits, license, lease, service, service use,
withholding, payroll, employment, excise, severance, stamp, occupation, premium,
property, windfall profits, customs, duties or other taxes, fees, assessments,
or charges of any kind whatever, together with any interest and any penalties,
additions to tax, or additional amounts with respect thereto. The term “returns”
means all returns, declarations, reports, statements, and other documents
required to be filed in respect to taxes.

 

9



--------------------------------------------------------------------------------

(k) SEC Documents. The SEC Documents represent all reports, schedules, forms,
statements and other documents required to be filed by the Company under the
Securities Act and the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, for the one year preceding the date hereof.

(l) No Material Misstatement. At the date hereof and at the Commencement Date,
each SEC Document, the Registration Statement and any post-effective amendment
thereto complied or will comply in all material respects with the requirements
of the Securities Act and the Rules and Regulations and did not and will not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading. The Company had a reasonable basis for, and made in good faith, each
“forward-looking statement” (within the meaning of Section 27A of the Securities
Act or Section 21E of the Exchange Act) contained or incorporated by reference
in the SEC Documents. All statistical or market-related data included or
incorporated by reference in the SEC Documents are based on or derived from
sources that the Company reasonably believes to be reliable and accurate, and
the Company has obtained the written consent to the use of such data from such
sources, to the extent required.

(m) Financial Statements. The consolidated financial statements of the Company,
together with the related notes, included in the SEC Documents comply in all
material respects with the applicable requirements of the Securities Act and the
Exchange Act and fairly present the financial condition of the Company as of the
dates indicated and the results of operations and changes in cash flows for the
periods therein specified in conformity with generally accepted accounting
principles consistently applied throughout the periods involved present fairly
the information required to be stated therein. No other financial statements,
pro forma financial information or schedules are required under the Securities
Act to be included in the SEC Documents.

(n) No Material Liabilities. Since the respective dates as of which information
is given in the SEC Documents and the Registration Statement, (i) neither the
Company nor any of its Significant Subsidiaries has incurred any material
liabilities or obligations, direct or contingent, or entered into any material
transactions other than in the ordinary course of business, (ii) the Company has
not declared or paid any dividends or made any distribution of any kind with
respect to its capital stock, (iii) there has not been any change in the capital
stock of the Company or any of its Significant Subsidiaries (other than a change
in the number of outstanding shares of Common Stock due to the issuance of
shares upon the exercise of outstanding convertible notes, options or warrants
or the issuance of restricted stock awards or restricted stock units under the
Company’s existing stock awards plan, or any new grants thereof in the ordinary
course of business), (iv) there has not been any material change in the
Company’s long-term or short-term debt, and (v) there has not been the
occurrence of any Material Adverse Effect.

 

10



--------------------------------------------------------------------------------

(o) Books and Records. The Company makes and keeps accurate books and records
and maintains a system of internal accounting controls sufficient to provide
reasonable assurance that (a) transactions are executed in accordance with
management’s general or specific authorization, (b) transactions are recorded as
necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles, consistently applied and to maintain
accountability for assets, (c) access to assets is permitted only in accordance
with management’s general or specific authorization and (d) the recorded
accountability for assets is compared with existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
Except as disclosed in the SEC Documents, there has not been a material weakness
in the Company’s internal control over financial reporting (whether or not
remediated) and since January 1, 2018, and there has been no change in the
Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting.

(p) Disclosure Controls and Procedures. The Company has established and
maintains disclosure controls and procedures (as defined in Exchange Act Rules
13a-15(e) and 15d-15(e)), which (i) are designed to ensure that material
information relating to the Company, including its consolidated subsidiaries, is
made known to the Company’s principal executive officer and its principal
financial officer by others within those entities, particularly during the
periods in which the periodic reports required under the Exchange Act are being
prepared and (ii) are effective in all material respects to perform the
functions for which they were established. The Company is not aware of any
fraud, whether or not material, that involves management or other employees who
have a significant role in the Company’s internal control over financial
reporting with respect to the Company’s internal control over financial
reporting.

(q) Acknowledgment Regarding Purchaser’s Status. The Company acknowledges and
agrees that the Purchaser is acting solely in the capacity of arm’s length
purchaser with respect to this Agreement and the Registration Rights Agreement
(as hereinafter defined, together, the “Transaction Documents”) and the
transactions contemplated hereby and thereby. The Company further acknowledges
that the Purchaser is not acting as a financial advisor or fiduciary of the
Company (or in any similar capacity) with respect to the Transaction Documents
and the transactions contemplated hereby and thereby and any advice given by the
Purchaser or any of its representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to the Purchaser’s purchase of the Securities. The Company
further represents to the Purchaser that the Company’s decision to enter into
the Transaction Documents has been based solely on the independent evaluation by
the Company and its representatives and advisors.

(r) Absence of Litigation. There is no pending or, to the knowledge of the
Company, any threatened, action, suit or proceeding to which the Company or any
of its Significant Subsidiaries is a party or of which any property or assets of
the Company or its subsidiaries is the subject of before or by any court or
governmental agency, authority or body, or any arbitrator or mediator, which is
reasonably likely to result in a Material Adverse Effect.

(s) Permits. The Company and each of its Significant Subsidiaries holds, and is
in compliance with, all franchises, grants, authorizations, licenses, permits,
easements, consents, certificates and orders (“Permits”) of any governmental or
self regulatory agency, authority or body required for the conduct of its
business, and all such Permits are in full force and effect, in each case except
where the failure to hold, or comply with, any of them is not reasonably likely
to result in a Material Adverse Effect.

 

11



--------------------------------------------------------------------------------

(t) Title. The Company and its Significant Subsidiaries have good and marketable
title to all property (whether real or personal) described in the SEC Documents
as being owned by them that are material to the business of the Company, in each
case free and clear of all liens, claims, security interests, other encumbrances
or defects, except those that are not reasonably likely to result in a Material
Adverse Effect. The property held under lease by the Company and its Significant
Subsidiaries is held by them under valid, subsisting and enforceable leases with
only such exceptions with respect to any particular lease as are not material or
do not interfere in any material respect with the conduct of the business of the
Company and its subsidiaries.

(u) Sarbanes-Oxley Act Compliance. The Company and each of its subsidiaries has
complied with, is not in violation of, and has not received any notice of
violation relating to any law, rule or regulation relating to the conduct of its
business, or the ownership or operation of its property and assets, including,
without limitation, the Sarbanes-Oxley Act and the rules and regulations of the
Commission thereunder, except where the failure to be in compliance is not
reasonably likely to result in a Material Adverse Effect.

(v) Investment Company. The Company is not and, after giving effect to the
offering and sale of the Securities and the application of the net proceeds
thereof, will not be an “investment company,” as such term is defined in the
Investment Company Act of 1940, as amended.

(w) Labor Relations. No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company,
which could reasonably be expected to result in a Material Adverse Effect. None
of the Company’s or its Subsidiaries’ employees is a member of a union that
relates to such employee’s relationship with the Company, and neither the
Company or any of its Subsidiaries is a party to a collective bargaining
agreement, and the Company and its Subsidiaries believe that their relationships
with their employees are good. No executive officer, to the knowledge of the
Company, is, or is now expected to be, in violation of any material term of any
employment contract, confidentiality, disclosure or proprietary information
agreement or non-competition agreement, or any other contract or agreement or
any restrictive covenant, and the continued employment of each such executive
officer does not subject the Company or any of its Subsidiaries to any liability
with respect to any of the foregoing matters. The Company and its Subsidiaries
are in compliance with all U.S. federal, state, local and foreign laws and
regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

(x) Compliance. Neither the Company nor any Subsidiary (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or

 

12



--------------------------------------------------------------------------------

violation has been waived), (ii) is in violation of any order of any court,
arbitrator or governmental body, or (iii) is or has been in violation of any
statute, rule or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws applicable to its business
and all such laws that affect the environment, except in each case as could not
have or reasonably be expected to result in a Material Adverse Effect.

(y) Patents and Trademarks. The Company and the Subsidiaries have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other intellectual property rights and similar rights necessary or
material for use in connection with their respective businesses as described in
the SEC Documents and which the failure to so have could have a Material Adverse
Effect (collectively, the “Intellectual Property Rights”). Neither the Company
nor any Subsidiary has received a notice (written or otherwise) that the
Intellectual Property Rights used by the Company or any Subsidiary violates or
infringes upon the rights of any Person. To the knowledge of the Company, all
such Intellectual Property Rights are enforceable and there is no existing
infringement by another Person of any of the Intellectual Property Rights. The
Company and its Subsidiaries have taken reasonable security measures to protect
the secrecy, confidentiality and value of all of their intellectual properties,
except where failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(z) Registration Rights. No other Person has any right to cause the Company to
effect the registration under the Securities Act of any securities of the
Company.

(aa) Foreign Corrupt Practices. Neither the Company, nor to the knowledge of the
Company, any agent or other person acting on behalf of the Company, has
(i) directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.

(bb) Transactions With Affiliates. Except as set forth in the SEC Documents,
none of the officers or directors of the Company and, to the knowledge of the
Company, none of the employees of the Company is presently a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, in each
case in excess of $120,000 other than for (i) payment of salary or consulting
fees for services rendered, (ii) reimbursement for expenses incurred on behalf
of the Company and (iii) other employee benefits, including stock option
agreements under any stock option plan of the Company.

 

13



--------------------------------------------------------------------------------

(cc) Disclosure. Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents, the Company confirms
that neither it nor any other Person acting on its behalf has provided the
Purchaser or its agents or counsel with any information that it believes
constitutes or might constitute material, non-public information that is not
otherwise disclosed in (or incorporated by reference in) the SEC Documents, the
Registration Statement or prospectus supplements thereto or otherwise made
publicly available. The Company understands and confirms that the Purchaser will
rely on the foregoing representation in effecting purchases and sales of
securities of the Company. All of the disclosure furnished by or on behalf of
the Company to the Purchaser regarding the Company, its business and the
transactions contemplated hereby, is true and correct and does not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in light of the circumstances
under which they were made, not misleading. The Company acknowledges and agrees
that the Purchaser neither makes nor has made any representations or warranties
with respect to the transactions contemplated hereby other than those
specifically set forth in Section 3 hereof.

5. COVENANTS.

(a) SEC Filings. The Company agrees to advise the Purchaser, as soon as
reasonably practicable after the Company is advised or obtains knowledge
thereof, with a confirmation in writing, of (i) the time when any amendment or
supplement to the Prospectus has been filed, (ii) the issuance by the Commission
of any stop order, or of the initiation or threatening of any proceeding
suspending the effectiveness of the Registration Statement relating to the
Rights Offering (the “Registration Statement”) or any amendment thereto or any
order preventing or suspending the use of any preliminary prospectus or the
Prospectus or any amendment or supplement thereto, (iii) the issuance by any
state securities commission of any notice of any proceedings for the suspension
of the qualification of the shares of Common Stock for offering or sale in any
jurisdiction or of the initiation, or the threatening, of any proceeding for
such purpose, (iv) the receipt of any comments from the Commission directed
toward the Registration Statement or any document incorporated therein by
reference, and (v) any request by the Commission for any amendment to the
Registration Statement or any amendment or supplement to the Prospectus or for
additional information. The Company shall use its commercially reasonable
efforts to prevent the issuance of any such order or the imposition of any such
suspension and, if any such order is issued or suspension is imposed, to obtain
the withdrawal thereof as promptly as possible.

(b) Information about the Purchaser. The Purchaser agrees to furnish to the
Company all information with respect to the Purchaser that may be necessary or
appropriate and will ensure that any information furnished to the Company for
the Prospectus by the Purchaser does not contain any untrue statement of
material fact or omit to state a material fact required to be stated in the
Prospectus or necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.

(c) Confidentiality. The Purchaser acknowledges that the information received by
it pursuant to this Agreement is confidential and for its use only. The
Purchaser will not use such information in violation of applicable law or
disclose or disseminate any such information, including any information with
respect to this Agreement or the transactions contemplated

 

14



--------------------------------------------------------------------------------

hereby, without the prior written consent of the Company, which consent shall
not be unreasonably withheld or delayed, except if such disclosure is required
by applicable law or applicable stock market regulations, in which case the
Purchaser shall consult in advance with respect to such disclosure with the
Company to the extent reasonably practicable.

(d) Listing. The Company shall promptly secure the listing of all of the
Purchase Shares upon each national securities exchange and automated quotation
system, if any, upon which shares of Common Stock are then listed (subject to
official notice of issuance) and shall maintain, so long as any other shares of
Common Stock shall be so listed, such listing of all such securities from time
to time issuable under the terms of the Transaction Documents. The Company shall
maintain the Common Stock’s authorization for quotation on the Principal Market.
The Company shall promptly, and in no event later than the following Business
Day, provide to the Purchaser copies of any notices it receives from the
Principal Market regarding the continued eligibility of the Common Stock for
listing on such automated quotation system or securities exchange. The Company
shall pay all fees and expenses in connection with satisfying its obligations
under this section.

(e) Limitation on Short Sales and Hedging Transactions. The Purchaser agrees
that beginning on the date of this Agreement and ending on the date of
termination of this Agreement as provided in Section 11, the Purchaser and its
agents, representatives and affiliates shall not in any manner whatsoever enter
into or effect, directly or indirectly, any (i) “short sale” (as such term is
defined in Section 242.200 of Regulation SHO of the Exchange Act) of the Common
Stock or (ii) hedging transaction, which establishes a net short position with
respect to the Common Stock.

(f) Due Diligence. The Purchaser shall have the right, from time to time as the
Purchaser may reasonably deem appropriate, to perform reasonable due diligence
on the Company during normal business hours. The Company and its officers and
employees shall provide information and reasonably cooperate with the Purchaser
in connection with any reasonable request by the Purchaser related to the
Purchaser’s due diligence of the Company. Each party hereto agrees not to
disclose any Confidential Information of the other party to any third party and
shall not use the Confidential Information for any purpose other than in
connection with, or in furtherance of, the transactions contemplated hereby.
Each party hereto acknowledges that the Confidential Information shall remain
the property of the disclosing party and agrees that it shall take all
reasonable measures to protect the secrecy of any Confidential Information
disclosed by the other party. The Company confirms that neither it nor any other
Person acting on its behalf shall provide the Purchaser or its agents or counsel
with any information that it believes constitutes or might constitute material,
non-public information which is not otherwise disclosed in the Registration
Statement or prospectus supplements thereto or otherwise publicly disclosed.

(g) Purchase Records. The Purchaser and the Company shall each maintain records
showing the remaining Available Amount at any given time and the dates and
Purchase Amounts for each purchase or shall use such other method, reasonably
satisfactory to the Purchaser and the Company.

 

15



--------------------------------------------------------------------------------

(h) Taxes. The Company shall pay any and all transfer, stamp or similar taxes
that may be payable with respect to the issuance and delivery of any shares of
Common Stock to the Purchaser made under this Agreement.

(i) No Variable Rate Transactions and Right of Participation. From the date
hereof until the Maturity Date, the Company shall be prohibited from effecting
or entering into an agreement to effect any issuance by the Company or any of
its Subsidiaries of Common Stock or Common Stock Equivalents for cash
consideration (or a combination of units thereof) involving a Variable Rate
Transaction other than in connection with an Exempt Issuance. “Variable Rate
Transaction” means a transaction in which the Company (i) issues or sells any
debt or equity securities that are convertible into, exchangeable or exercisable
for, or include the right to receive additional shares of Common Stock either
(A) at a conversion price, exercise price or exchange rate or other price that
is based upon and/or varies with the trading prices of or quotations for the
shares of Common Stock at any time after the initial issuance of such debt or
equity securities, or (B) with a conversion, exercise or exchange price that is
subject to being reset at some future date after the initial issuance of such
debt or equity security or upon the occurrence of specified or contingent events
directly or indirectly related to the business of the Company or the market for
the Common Stock (including, without limitation any “full ratchet” or “weighted
average” anti-dilution provisions) or (ii) enters into any agreement, including,
but not limited to, an equity line of credit or at-the-market offering, during
the period commencing on the date of this Agreement and ending on the first
anniversary thereof, whereby the Company may sell securities at a future
determined price. “Exempt Issuance” means the issuance of (a) shares of Common
Stock, restricted stock units or options to employees, officers, directors or
vendors of the Company pursuant to any stock or option plan duly adopted for
such purpose, by the Board of Directors or a majority of the members of a
committee of directors established for such purpose, (b) securities upon the
exercise or exchange of or conversion of any Securities issued hereunder and/or
other securities exercisable or exchangeable for or convertible into shares of
Common Stock issued and outstanding on the date of this Agreement, provided that
such securities have not been amended since the date of this Agreement to
increase the number of such securities or to decrease the exercise price,
exchange price or conversion price of such securities, and (c) securities issued
pursuant to acquisitions or strategic transactions approved by the Board of
Directors or a majority of the members of a committee of directors established
for such purpose, which acquisitions or strategic transactions can have a
Variable Rate Transaction component, provided that any such issuance shall only
be to a Person (or to the equity holders of a Person) which is, itself or
through its subsidiaries, an operating company or an asset in a business
synergistic with the business of the Company and shall provide to the Company
additional benefits in addition to the investment of funds, but shall not
include a transaction in which the Company is issuing securities primarily for
the purpose of raising capital or to an entity whose primary business is
investing in securities. For six (6) Monthly Periods beginning from the date
hereof other than the rights offering contemplated hereby, the Company agrees
that, prior to entering into each and any definitive agreement for the sale
directly or indirectly of any debt, Common Stock or Common Stock Equivalents
primarily for the purpose of raising capital or to an entity whose primary
business is investing in securities, to which definitive agreement, or series of
related definitive agreements taken together, there are two (2) or more
counterparties (not including the Company) (a “Subsequent Transaction”), the
Company shall provide reasonable, good faith notice to the Purchaser (“Offering
Notice”) consistent with the notice given to all other potential investors in
such Subsequent Transaction, including the

 

16



--------------------------------------------------------------------------------

relevant terms and conditions of such Subsequent Transaction as are delivered to
all other potential investors, and the Purchaser shall have the right to
participate on equivalent terms and conditions in up to 10% of such Subsequent
Transaction by delivering notice to the Company by such deadline (the
“Participation Deadline”) as shall be determined by the underwriter or the
investment banker involved in the transaction, or in the absence of either an
underwriter or an investment banker, the Company, and applicable to all
potential investors in such Subsequent Transaction, which notice from Purchaser
shall indicate Purchaser’s intention to participate in the Subsequent
Transaction and the amount of its participation. In the event that the Purchaser
does not provide notice prior to the Participation Deadline and the Company does
not enter into such Subsequent Transaction within five (5) Business Days from
the Offering Notice, the Company shall again be required to provide an Offering
Notice as set forth herein. The Company shall deliver an Offering Notice for
each and any Subsequent Transaction and agrees that it shall not execute any
definitive documentation for any Subsequent Transaction whatsoever, unless it
has first complied with this Section 5(j). Notwithstanding anything to the
contrary in this Section 5(i) and unless otherwise agreed to by Purchaser, the
Company shall either confirm in writing to Purchaser that the transaction with
respect to the Subsequent Transaction has been abandoned or shall publicly
disclose its intention to enter into the Subsequent Transaction, in either case
in such a manner such that Purchaser will not be in possession of any material,
non-public information, by the fifth (5th) Business Day following delivery of
the Offering Notice. If by such fifth (5th) Business Day, no public disclosure
regarding a transaction with respect to the Subsequent Transaction has been
made, and no notice regarding the abandonment of such transaction has been
received by Purchaser, such transaction shall be deemed to have been abandoned
and Purchaser shall no longer be in possession of any material, non-public
information with respect to the Company or any of its Subsidiaries. If the
Purchaser is in possession of any information that is reasonably deemed to be
material, non-public information concerning the Company or any of its
Subsidiaries during such five (5) Business Day period, the Purchaser agrees to
keep such information confidential and shall not engage in transactions with
respect to the Company’s securities, and the Company agrees not to deliver any
Purchase Notice to the Purchaser, in each case during such five (5) Business Day
(or shorter) period that the Purchaser may be reasonably deemed to be in
possession of material, non-public information concerning the Company or any of
its Subsidiaries. Should the Company decide to pursue such transaction with
respect to the Subsequent Transaction, the Company shall provide Purchaser with
another Offering Notice in accordance with, and subject to, the terms of this
Section 5(j) and Purchaser will again have the right of participation set forth
in this Section 5(j).

6. TRANSFER AGENT INSTRUCTIONS.

The Company shall cause all of the Purchase Shares and shares of Common Stock
underlying any warrants issued hereunder upon exercise (the “Warrant Shares”),
to be issued under this Agreement to be issued without any restrictive legend
unless the Purchaser expressly consents otherwise. The Company shall issue
irrevocable instructions to the Transfer Agent, and any subsequent transfer
agent, to issue Purchase Shares and Warrant Shares in the name of the Purchaser
in the form agreed to by the parties prior to the Commencement Date (the
“Irrevocable Transfer Agent Instructions”). The Company warrants to the
Purchaser that no instruction other than the Irrevocable Transfer Agent
Instructions referred to in this Section 6, will be given by the Company to the
Transfer Agent with respect to the Purchase Shares and the Warrant Shares, and
that the Purchase Shares and the Warrant Shares shall otherwise be freely
transferable on the books and records of the Company as and to the extent
provided in this Agreement.

 

17



--------------------------------------------------------------------------------

7. CONDITIONS TO THE PARTIES’ OBLIGATIONS.

(a) The obligations of the Company and the Purchaser to consummate the
transactions contemplated hereunder in connection with the Backstop Offering are
subject to the fulfillment or waiver, on or before the Commencement Date, of the
following conditions:

(i) the Rights Offering shall have been consummated in accordance with the terms
and conditions described in the Prospectus;

(ii) no judgment, injunction, decree, regulatory proceeding or other legal
restraint shall prohibit, or have the effect of rendering unachievable, the
consummation of the Backstop Offering or the transactions contemplated by this
Agreement; and

(iii) Purchaser shall have executed the Securities Purchase Agreement and the
Closing shall have occurred thereunder.

8. CONDITIONS TO THE COMPANY’S RIGHT TO COMMENCE SALES OF SHARES OF COMMON
STOCK.

The right of the Company hereunder to commence sales of the Purchase Shares is
subject to the satisfaction of each of the following conditions:

(a) The Purchaser shall have executed each of the Transaction Documents and
delivered the same to the Company and Purchaser shall have purchased Notes
pursuant to the Securities Purchase Agreement);

(b) A registration statement covering the sale of all of the Purchase Shares and
Warrant Shares shall have been declared effective under the Securities Act by
the SEC and no stop order with respect to the registration statement shall be
pending or threatened by the SEC; and

(c) The representations and warranties of the Purchaser shall be true and
correct in all material respects (except to the extent that any of such
representations and warranties is already qualified as to materiality in
Section 3 above, in which case, such representations and warranties shall be
true and correct without further qualification) as of the date when made and as
of the Commencement Date as though made at that time (except for representations
and warranties that speak as of a specific date) and the Purchaser shall have
performed, satisfied and complied with the covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Purchaser at or prior to the Commencement Date.

9. CONDITIONS TO THE INVESTOR’S OBLIGATION TO PURCHASE SHARES OF COMMON STOCK.

The obligation of the Purchaser to purchase Purchase Shares under this Agreement
is subject to the satisfaction of each of the following conditions and once such
conditions have been initially satisfied, there shall not be any ongoing
obligation to satisfy such conditions after the Commencement has occurred:

 

18



--------------------------------------------------------------------------------

(a) The Company shall have executed each of the Transaction Documents and
delivered the same to the Purchaser;

(b) The Common Stock shall be authorized for quotation on the Principal Market,
trading in the Common Stock shall not have been within the last 365 days
suspended by the SEC or the Principal Market and the Purchase Shares and the
Warrant Shares shall be approved for listing upon the Principal Market;

(c) The representations and warranties of the Company shall be true and correct
in all material respects (except to the extent that any of such representations
and warranties is already qualified as to materiality in Section 4 above, in
which case, such representations and warranties shall be true and correct
without further qualification) as of the date when made and as of the
Commencement Date as though made at that time (except for representations and
warranties that speak as of a specific date) and the Company shall have
performed, satisfied and complied with the covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Company at or prior to the Commencement Date. The Purchaser shall
have received a certificate, executed by the CEO, President or CFO of the
Company, dated as of the Commencement Date, to the foregoing effect in the form
agreed;

(d) The closing sales price per share of the Common Stock, as reported by the
OTCQB or higher market, for each of the five (5) business days immediately
preceding a Purchase shall be greater than the Subscription Price;

(e) To the extent the Rights Offering was not fully subscribed by July __, 2018,
the Company shall have exercised its right to extend the duration of the Rights
Offering for the additional 30-day extension period to August __, 2018, as
described in the Prospectus, with the Closing of the Backstop Offering for the
Unsubscribed Shares to occur at the end of such Rights Offering Extension
Period;

(f) All of the officers and directors of the Company shall have executed and
delivered a Lock-Up Agreement restricting the sale or other disposition of their
shares of Common Stock for six months following the end of the Rights Offering
Extension Period;

(g) As of the Commencement Date, the Company shall have reserved out of its
authorized and unissued Common Stock, (i) solely for the purpose of effecting
purchases of Purchase Shares hereunder, the necessary number of shares of Common
Stock and (ii) as Warrant Shares in accordance with Section 5(e) hereof, the
necessary number of shares of Common Stock;

(h) The Irrevocable Transfer Agent Instructions, in form acceptable to the
parties shall have been delivered to and acknowledged in writing by the Company
and the Company’s Transfer Agent;

(i) The Company shall have delivered to the Purchaser a certificate evidencing
the incorporation and good standing of the Company in the State of Delaware
issued by the Secretary of State of the State of Delaware as of a date within
ten (10) Business Days of the Commencement Date;

 

19



--------------------------------------------------------------------------------

(j) The Company shall have delivered to the Purchaser a secretary’s certificate
executed by the Secretary of the Company, dated as of the Commencement Date, in
the form agreed;

(k) A legal opinion of counsel to the Company, in the form of Exhibit A attached
hereto, shall have been delivered to Purchaser.

(l) A registration statement covering the sale of all of the Purchase Shares and
the Warrant Shares shall have been declared effective under the Securities Act
by the SEC and no stop order with respect to the registration statement shall be
pending or threatened by the SEC. The Company shall have prepared and delivered
to the Purchaser a final and complete form of prospectus, dated and current as
of the Commencement Date, to be used by the Purchaser in connection with any
sales of the Purchase Shares and any Warrant Shares, and to be filed by the
Company one (1) Business Day after the Commencement Date. The Company shall have
made all filings under all applicable federal and state securities laws
necessary to consummate the issuance of the Purchase Shares and Warrant Shares
pursuant to this Agreement in compliance with such laws;

(m) No Event of Default has occurred, or any event which, after notice and/or
lapse of time, would become an Event of Default has occurred; and

(n) The Company shall have provided the Purchaser with the information requested
by the Purchaser in connection with its due diligence requests made prior to, or
in connection with, the Commencement, in accordance with the terms of
Section 5(f) hereof.

10. INDEMNIFICATION.

In consideration of the Purchaser’s execution and delivery of the Transaction
Documents and acquiring the Securities hereunder and in addition to all of the
Company’s other obligations under the Transaction Documents, the Company shall
defend, protect, indemnify and hold harmless the Purchaser and all of its
affiliates, shareholders, officers, directors, employees and direct or indirect
investors and any of the foregoing person’s agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Indemnitees”)
from and against any and all actions, causes of action, suits, claims, losses,
costs, penalties, fees, liabilities and damages, and expenses in connection
therewith (irrespective of whether any such Indemnitee is a party to the action
for which indemnification hereunder is sought), and including reasonable
attorneys’ fees and disbursements (the “Indemnified Liabilities”), incurred by
any Indemnitee as a result of, or arising out of, or relating to (a) any
misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(c) any cause of action, suit or claim brought or made against such Indemnitee
and arising out of or resulting from the execution,

 

20



--------------------------------------------------------------------------------

delivery, performance or enforcement of the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby, or (d) any
untrue statement or alleged untrue statement of a material fact contained in the
Registration Statement or the Prospectus or in any amendment or supplement
thereto, or arising out of or based upon any omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, other than with respect to Indemnified
Liabilities which directly and primarily result from the gross negligence or
willful misconduct of the Indemnitee. To the extent that the foregoing
undertaking by the Company may be unenforceable for any reason, the Company
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities which is permissible under applicable law. Payment
under this indemnification shall be made within thirty (30) days from the date
Purchaser makes written request for it. A certificate containing reasonable
detail as to the amount of such indemnification submitted to the Company by
Purchaser shall be conclusive evidence, absent manifest error, of the amount due
from the Company to Purchaser.

11. EVENTS OF DEFAULT.

An “Event of Default” shall be deemed to have occurred at any time as any of the
following events occurs:

(a) while any registration statement is required to be maintained effective
pursuant to the terms hereof, the effectiveness of a registration statement
registering the Purchase Shares or Warrant Shares lapses for any reason
(including, without limitation, the issuance of a stop order) or is unavailable
to the Purchaser for the resale of any or all of the Purchase Shares or Warrant
Shares;

(b) the delisting of the Company’s Common Stock from the Principal Market;
provided, however, that the Common Stock is not immediately thereafter trading
on the New York Stock Exchange, the Nasdaq Capital Market, the Nasdaq Global
Market, the Nasdaq Global Select Market, or the OTC Bulletin Board (or
nationally recognized successor thereto);

(c) the failure for any reason by the Transfer Agent to issue Purchase Shares or
Warrant Shares to the Purchaser within five (5) Business Days after the
applicable Purchase Date which the Purchaser is entitled to receive;

(d) the Company breaches any representation, warranty, covenant or other term or
condition under any Transaction Document if such breach could have a Material
Adverse Effect and except, in the case of a breach of a covenant which is
reasonably curable, only if such breach continues for a period of at least five
(5) Business Days;

(e) if the Company pursuant to or within the meaning of any Bankruptcy Law;
(A) commences a voluntary case, (B) consents to the entry of an order for relief
against it in an involuntary case, (C) consents to the appointment of a
Custodian of it or for all or substantially all of its property, (D) makes a
general assignment for the benefit of its creditors or is generally unable to
pay its debts as the same become due;

(f) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (A) is for relief against the Company in an involuntary
case, (B) appoints a Custodian of the Company or for all or substantially all of
its property, or (C) orders the liquidation of the Company or any Subsidiary; or

 

21



--------------------------------------------------------------------------------

(g) if at any time after the Commencement Date, the Exchange Cap is reached (to
the extent such Exchange Cap is applicable pursuant to Section 2(c) hereof).

In addition to any other rights and remedies under applicable law and this
Agreement, including the Purchaser termination rights under Section 12 hereof,
so long as an Event of Default has occurred and is continuing, or if any event
which, after notice and/or lapse of time, would become an Event of Default, has
occurred and is continuing, the Purchaser shall not be permitted or obligated to
purchase any shares of Common Stock under this Agreement.

12. TERMINATION

This Agreement may be terminated only as follows:

(a) If pursuant to or within the meaning of any Bankruptcy Law, the Company
commences a voluntary case or any Person commences a proceeding against the
Company, a Custodian is appointed for the Company or for all or substantially
all of its property, or the Company makes a general assignment for the benefit
of its creditors, this Agreement shall automatically terminate without any
liability or payment to the Company without further action or notice by any
Person. No such termination of this Agreement under this Section 11(a) shall
affect the Company’s or the Purchaser’s obligations under this Agreement with
respect to pending purchases and the Company and the Purchaser shall complete
their respective obligations with respect to any pending purchases under this
Agreement.

(b) In the event that the Commencement shall not have occurred, the Company
shall have the option to terminate this Agreement for any reason or for no
reason without any liability whatsoever of any party to any other party under
this Agreement.

(c) In the event that the Commencement shall not have occurred on or before
December 31, 2018, due to the failure to satisfy the conditions set forth in
Sections 6, 7 and 8 above with respect to the Commencement, the non-breaching
party shall have the option to terminate this Agreement at the close of business
on such date or thereafter without liability of any party to any other party.

(d) The Purchaser may terminate this Agreement, (i) if consummation of the
Rights Offering and/or the Backstop Offering is prohibited by applicable law,
rules or regulations, or (ii) if the Company materially breaches its obligations
under this Agreement and such breach is not cured within ten (10) business days
following written notice thereof to the Company.

(e) The Company may terminate this Agreement (i) in the event the Company, in
its reasonable judgment, determines that it is not in the best interests of the
Company and its stockholders to proceed with the Rights Offering and/or the
Backstop Offering, (ii) if consummation of the Rights Offering and/or the
Backstop Offering is prohibited by applicable law, rules or regulations, or
(iii) if the Purchaser breaches its obligations under this Agreement and such
breach is not cured within ten (10) business days following written notice
thereof to the Purchaser. No such termination of this Agreement under this
Section 12(e) shall affect the Company’s or the Purchaser’s obligations under
this Agreement with respect to pending purchases and the Company and the
Purchaser shall complete their respective obligations with respect to any
pending purchases under this Agreement.

 

22



--------------------------------------------------------------------------------

(f) This Agreement shall automatically terminate on the date that the Company
sells and the Purchaser purchases the full Available Amount as provided herein,
without any action or notice on the part of any party and without any liability
whatsoever of any party to any other party under this Agreement.

(g) If by the Maturity Date for any reason or for no reason the full Available
Amount under this Agreement has not been purchased as provided for in Section 2
of this Agreement, this Agreement shall automatically terminate on the Maturity
Date, without any action or notice on the part of any party and without any
liability whatsoever of any party to any other party under this Agreement.

(h) At the option of the Purchaser, at any time after the occurrence of an
Purchaser Termination Event.

Except as set forth in Sections 12(a), 12(e) and 12(f), any termination of this
Agreement pursuant to this Section 12 shall be effected by written notice from
the Company to the Purchaser, or the Purchaser to the Company, as the case may
be, setting forth the basis for the termination hereof. The representations and
warranties and covenants of the Company and the Purchaser contained in Sections
3, 4, 5 and 6 hereof, the indemnification provisions set forth in Section 10
hereof and the agreements and covenants set forth in Sections 11, 12 and 13
shall survive the Commencement and any termination of this Agreement. No
termination of this Agreement shall affect the Company’s or the Purchaser’s
rights or obligations under this Agreement with respect to pending purchases and
the Company and the Purchaser shall complete their respective obligations with
respect to any pending purchases under this Agreement.

13. MISCELLANEOUS.

(a) Governing Law; Jurisdiction; Jury Trial. The corporate laws of the State of
Delaware shall govern all issues concerning the relative rights of the Company
and its shareholders. All other questions concerning the construction, validity,
enforcement and interpretation of this Agreement and the other Transaction
Documents shall be governed by the internal laws of the State of New York,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of New York or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of New
York. Each party hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the City of New York, Borough of Manhattan,
for the adjudication of any dispute hereunder or under the other Transaction
Documents or in connection herewith or therewith, or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for

 

23



--------------------------------------------------------------------------------

such notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT
IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR
ANY TRANSACTION CONTEMPLATED HEREBY.

(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature or signature
delivered by e-mail in a “.pdf” format data file shall be considered due
execution and shall be binding upon the signatory thereto with the same force
and effect as if the signature were an original, not a facsimile signature or a
signature in a “.pdf” format data file.

(c) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

(d) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

(e) Entire Agreement. This Agreement supersedes all other prior oral or written
agreements between the Purchaser, the Company, their affiliates and persons
acting on their behalf with respect to the matters discussed herein, and this
Agreement, the other Transaction Documents and the instruments referenced herein
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor the Purchaser makes any representation,
warranty, covenant or undertaking with respect to such matters. The Company
acknowledges and agrees that is has not relied on, in any manner whatsoever, any
representations or statements, written or oral, other than as expressly set
forth in this Agreement.

(f) Notices. Any notices, consents or other communications required or permitted
to be given under the terms of this Agreement must be in writing and will be
deemed to have been delivered: (i) upon receipt when delivered personally;
(ii) upon receipt when sent by facsimile or email (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses and facsimile numbers and email
addresses for such communications shall be at such address and/or facsimile
number and/or to the attention of such other person as the recipient party has
specified by written notice given to each other party three (3) Business Days
prior to the effectiveness of such change. Written confirmation of receipt
(A) given by the recipient of such notice, consent or other communication,
(B) mechanically or electronically generated by the sender’s facsimile machine
containing the time, date, and recipient facsimile number or (C) provided by a
nationally recognized overnight delivery service, shall be rebuttable evidence
of personal service, receipt by facsimile or receipt from a nationally
recognized overnight delivery service in accordance with clause (i), (ii) or
(iii) above, respectively.

 

24



--------------------------------------------------------------------------------

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns. The
Company shall not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Purchaser, including by merger or
consolidation. The Purchaser may not assign its rights or obligations under this
Agreement.

(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.

(i) Publicity. The Purchaser shall have the right to approve before issuance any
press release, SEC filing or any other public disclosure made by or on behalf of
the Company whatsoever with respect to, in any manner, the Purchaser, its
purchases hereunder or any aspect of this Agreement or the transactions
contemplated hereby; provided, however, that the Company shall be entitled,
without the prior approval of the Purchaser, to make any press release or other
public disclosure (including any filings with the SEC) with respect to such
transactions as is required by applicable law and regulations so long as the
Company and its counsel consult with the Purchaser in connection with any such
press release or other public disclosure prior to its release. The Purchaser
must be provided with a copy thereof at least one Business Day prior to any
release or use by the Company thereof.

(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

(k) Brokers and Financial Intermediaries. The Company represents and warrants to
the Purchaser that it has not engaged any financial advisor, placement agent,
broker or finder in connection with the transactions contemplated hereby, other
than Source Capital Group, Inc., the dealer-manager for the Rights Offering,
which will receive a dealer-manager fee of 8% of the gross proceeds raised by
the Company in the Rights Offering and the Backstop Offering. The Purchaser
represents and warrants to the Company that it has not engaged any financial
advisor, placement agent, broker or finder in connection with the transactions
contemplated hereby. Each party shall be responsible for the payment of any fees
or commissions, if any, of any financial advisor, placement agent, broker or
finder engaged by it relating to or arising out of the transactions contemplated
hereby.

(l) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

25



--------------------------------------------------------------------------------

(m) Remedies, Other Obligations, Breaches and Injunctive Relief. The remedies
provided in this Agreement shall be cumulative and in addition to all other
remedies available to a party under this Agreement, at law or in equity
(including a decree of specific performance and/or other injunctive relief), no
remedy of a party contained herein shall be deemed a waiver of compliance with
the provisions giving rise to such remedy and nothing herein shall limit such
party’s right to pursue actual damages for any failure by the other party to
comply with the terms of this Agreement. Each party acknowledges that a breach
by it of its obligations hereunder will cause irreparable harm to the other
party and that the remedy at law for any such breach may be inadequate. Each
party therefore agrees that, in the event of any such breach or threatened
breach, the other party shall be entitled, in addition to all other available
remedies, to an injunction restraining any breach, without the necessity of
showing economic loss and without any bond or other security being required.

(n) Amendment and Waiver. Provisions of this Agreement may be amended and the
observance thereof may be waived (either generally or in a particular instance
and either retroactively or prospectively), only with the written consent of the
Company and the Purchaser.

(o) Failure or Indulgence Not Waiver. No failure or delay in the exercise of any
power, right or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other right, power or privilege.

[Remainder of Page Left Intentionally Blank]

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Purchaser and the Company have caused this Backstop
Commitment Purchase Agreement to be duly executed as of the date first written
above.

 

DELCATH SYSTEMS, INC.    Address for Notice: By:  

                 

   1633 Broadway   Name: Jennifer K. Simpson    Suite 22C   Title: President and
Chief Executive Officer    New York, New York 10019      Attention: Barbra Keck
With a copy to (which shall not constitute notice):    E-Mail: bkeck@delcath.com
Wexler Burkhart Hirschberg & Unger, LLP   

377 Oak Street

Concourse Level

Garden City, NY 11530

Attention: Jolie Kahn

e-mail: jkahn@WBHULAW.COM

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 

27



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO DELCATH SYSTEMS, INC. BACKSTOP

COMMITMENT PURCHASE AGREEMENT]

IN WITNESS WHEREOF, the undersigned have caused this Backstop Commitment
Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.

Name of Purchaser:

 

By:                                                                       Name:
Title: Address for Notice to Purchaser: Available Amount: EIN Number (if
applicable):                            

 

28